                                                                                                 FILED
                                                                                        2019 Mar-26 AM 10:15
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

LATONYA REYNOLDS COX,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No.: 2:17-cv-01603-SGC
                                              )
SOCIAL SECURITY                               )
ADMINISTRATION, Commissioner,                 )
                                              )
       Defendant.                             )

                            MEMORANDUM OPINION1

       Plaintiff Latonya Reynolds Cox appeals from the decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying

her application for Supplemental Security Income (“SSI”) and Disability Insurance

Benefits (“DIB”).       (Doc. 1).      Plaintiff timely pursued and exhausted her

administrative remedies, and the decision of the Commissioner is ripe for review

pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3). For the reasons stated below, the

Commissioner’s decision is due to be affirmed.

I.     FACTS, FRAMEWORK, AND PROCEDURAL HISTORY

       Plaintiff was fifty-five at the time of the Administrative Law Judge's

(“ALJ's”) decision. (See R. 24). Plaintiff has a master's degree and is able to


1
  The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c).
(Doc. 6).
communicate in English. (Id.). Plaintiff's past employment experience includes

work as social worker. (R. 69). Plaintiff alleged disability due to headaches, back

pain, hypertension, and anxiety. (R. 204).

      When evaluating the disability of individuals over the age of eighteen, the

regulations prescribe a five-step sequential evaluation process. See 20 C.F.R. §§

404.1520, 416.920; Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). The

first step requires a determination whether the claimant is performing substantial

gainful activity ("SGA").     20 C.F.R. § 404.1520(a)(4)(i).      If the claimant is

engaged in SGA, he or she is not disabled and the evaluation stops. Id. If the

claimant is not engaged in SGA, the Commissioner proceeds to consider the

combined effects of all the claimant’s physical and mental impairments. 20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). These impairments must be severe and

must meet durational requirements before a claimant will be found disabled. Id.

The decision depends on the medical evidence in the record. See Hart v. Finch,

440 F.2d 1340, 1341 (5th Cir. 1971). If the claimant's impairments are not severe,

the analysis stops. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). Otherwise,

the analysis continues to step three, at which the Commissioner determines

whether the claimant's impairments meet the severity of an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1.          20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). If the impairments fall within this category, the claimant will be


                                          2
found disabled without further consideration. Id. If the impairments do not fall

within the listings, the Commissioner determines the claimant's residual functional

capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e).

      At step four the Commissioner determines whether the impairments prevent

the claimant from returning to past relevant work.                 20 C.F.R. §§

404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant is capable of performing

past relevant work, he or she is not disabled, and the evaluation stops. Id. If the

claimant cannot perform past relevant work, the analysis proceeds to the fifth step,

at which the Commissioner considers the claimant’s RFC, as well as the claimant's

age, education, and past work experience to determine whether he or she can

perform other work. Id.; 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the

claimant can do other work, he or she is not disabled. Id.

      Applying the sequential evaluation process, the ALJ found Plaintiff had not

engaged in SGA since the alleged onset of her disability. (R. 14). At step two, the

ALJ found Plaintiff suffered from the following severe impairments: depression,

anxiety, and schizoaffective disorder. (Id.).

      At step three, the ALJ found Plaintiff did not have an impairment or

combination of impairments meeting or medically equaling any of the listed

impairments. (R. 19-21). Before proceeding to step four, the ALJ determined




                                          3
Plaintiff had the RFC to perform the full range of work with the following non-

exertional limitations:

      the claimant is limited to simple, repetitive, non-complex job tasks;
      and no more than occasional contact or close proximity to co-workers
      and supervisors.

(R. 21).

      At step four, the ALJ determined Plaintiff was unable to perform her past

relevant work. (R. 24). Because Plaintiff's RFC did not allow her to return to her

past work, the ALJ relied on the testimony of a vocational expert (“VE”) to find a

significant number of jobs in the national economy Plaintiff could perform. (R.

24-5). The ALJ concluded by finding Plaintiff was not disabled. (R. 26).

II.   STANDARD OF REVIEW

      A court's role in reviewing claims brought under the Social Security Act is a

narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App'x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). A court gives

deference to the factual findings of the Commissioner, provided those findings are

supported by substantial evidence, but applies close scrutiny to the legal

conclusions. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).


                                        4
      Nonetheless, a court may not decide facts, weigh evidence, or substitute its

judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.’” Parker v. Bowen, 793 F.2d 1177,

1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar.

Comm'n, 383 U.S. 607, 620 (1966)). Indeed, even if a court finds that the proof

preponderates against the Commissioner’s decision, it must affirm if the decision is

supported by substantial evidence.      Miles, 84 F.3d at 1400 (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      No decision is automatic, for “despite th[e] deferential standard [for review

of claims], it is imperative that th[is] Court scrutinize the record in its entirety to

determine the reasonableness of the decision reached.” Bridges v. Bowen, 815

F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th

Cir. 1984)). Moreover, failure to apply the correct legal standards is grounds for

reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).




                                          5
III.   DISCUSSION

       Plaintiff's appeal focuses exclusively on the evaluation of her psychological

impairments; she does not take issue with the determination that her physical

impairments were not severe, either individually or in combination. (Doc. 8).

After review of the record, the undersigned concludes the Commissioner's decision

in this regard was appropriate.      Accordingly, further discussion of Plaintiff's

physical impairments is not warranted. As to psychological impairments, Plaintiff

appeals on two grounds: (1) the ALJ failed to properly consider the opinions of

Plaintiff's treating psychiatrist and treating psychologist; and (2) the ALJ failed to

properly evaluate or explain the weight given to evidence generated during a

consultative examination.      These arguments are addressed in turn, after

summarizing the relevant portions of the record.

       In 2014, after twenty-two years of employment with UAB as a social

worker, Plaintiff began to experience problems performing her job; her supervisors

recommended she take medical leave to address her psychiatric condition. (R. 53-

54, 61-62). Plaintiff took medical leave and was admitted to Brookwood Medical

Center on February 5, 2014, due to "escalating agitation, irritability, distress, and

anxiety." (R. 349). Plaintiff's mood was "very sad," and she had poor insight and

judgment. (R. 350). Plaintiff was diagnosed as suffering from major depressive

disorder with psychotic features. (R. 349). Plaintiff's condition improved with


                                          6
medication, and after nearly two weeks of inpatient care, she was released for

outpatient care on February 18, 2014. (Id.). At discharge, Plaintiff was stable; her

prognosis was "guarded." (Id.).

       At the beginning of her outpatient care at Brookwood, Plaintiff had

worsening paranoia, anxiety, agitation, delusions, and ideas of reference. (R. 329-

330, 341). Plaintiff's initial Global Assessment of Functioning ("GAF") was rated

at 5,2 and she was diagnosed with psychosis NOS and recurrent major depression

with severe psychotic features. (R. 341). On March 12, 2014, Plaintiff was

assessed as having a GAF of 36. (R. 336).

       On April 15, 2014, Plaintiff began visiting Grayson and Associates, P.C., for

psychiatric and psychological treatment. An initial assessment by her psychiatrist,

Shawn Harvey, M.D., yielded a diagnosis of schizoaffective disorder; her GAF

was assessed at 35. (R. 382-83). A month later, Plaintiff reported to Dr. Harvey

that she was taking computer classes, had joined a library club, and planned to start

taking yoga classes. (R. 380). Beginning on May 19, 2014, Plaintiff began

treatment with by Dana Ross, Ph.D., a psychologist at Grayson and Associates.


2
  GAF scores measure how a person's mental illness affect their daily life on a 100 point scale.
A GAF score of 5 indicates a patient is suffering profound impacts from mental illness; they may
present a danger to themselves or others and may be unable to maintain personal hygiene. DSM-
IV-TR at 34. A GAF score represents a clinician's judgment about the severity of an individual's
symptoms at a particular moment in time: a snapshot as opposed to a longitudinal study. See
Thornton v. Comm'r Soc. Sec. Admin., 597 F. App'x 604, 613 (11th Cir. 2015). A GAF score is
not an assessment of a claimant's ability to work. See id.; Davis v Astrue, No. 11-2542-RDP,
2012 WL 4339562, at *7 (N.D. Ala. Sept. 17, 2012).
                                               7
(R. 390). By June 3, 2014, Plaintiff reported she was doing better, crying less,

eating more often, sleeping somewhat better, and leaving the house for yoga, visits

with her sister, and family gatherings. (Id.). On June 17, 2014, Plaintiff stated she

was exercising regularly, socializing more often, and crying less, although her

appetite was poor. (R. 389). Plaintiff and Dr. Ross discussed Plaintiff's transition

from work to retirement and Plaintiff's upcoming plans. (Id.).       This is the last

treatment appointment with Dr. Ross appearing in the record. The record includes

three documents in which Dr. Harvey expressed opinions regarding Plaintiff's

psychiatric impairments and resulting limitations. Dr. Harvey's opinions will be

discussed in more detail, below.

      Other treatment notes in the medical record touch on Plaintiff's psychiatric

condition over time. On April 23, 2015, Plaintiff visited Anisa S. Ssengoba-

Ubogu, M.D., for an annual exam. (R. 475). Plaintiff reported recent changes to

her psychiatric prescriptions and that she was "doing well." (Id.). Dr. Ssengoba-

Ubogu noted Plaintiff was cooperative and demonstrated appropriate mood and

affect. (R. 478). Plaintiff returned to Dr. Ssengoba-Ubogu for regular checkups

and follow-up appointments. (R. 475-94). During an April 24, 2016 appointment,

Plaintiff complained of stress that day but did not complain of other psychiatric

issues. (R. 490). The treatment note from this appointment describes Plaintiff's

past psychiatric diagnosis as "major depressive disorder, single episode, severe


                                         8
with psychotic features;" it also notes this condition was stable and that Plaintiff

reported "no current issues" and reflects Dr. Ssengoba-Ubogu's instructions to

continue with medication management. (R. 493).

      Also appearing in the record is the July 5, 2014 consultative examination

completed by Sharon Waltz, Psy. D. (R. 399-402). Dr. Waltz found Plaintiff had a

depressed mood but noted her attention and concentration were adequate. (R.

400). Testing revealed Plaintiff could: (1) count backward from 20; (2) spell the

word "world" backward; (3) recall three out of three objects on immediate recall

and after five minutes; and (4) recite six digits forward and four digits backward.

Plaintiff denied memory problems and exhibited no loose associations or

tangential/circumstantial thinking. (R. 400-01). Dr. Waltz found Plaintiff had fair

"judgment with regard to social, family, education, and future plans" and assessed

a GAF of 60.3 (R. 401). As discussed in more detail below, Dr. Waltz opined

Plaintiff suffered from moderate to severe mental impairment, posing moderate to

severe limitations on her ability to perform a variety of work-related tasks. (R.

401-02).

      The record also includes information about Plaintiff's activities of daily

living. Plaintiff reported she prepared meals, cleaned, did laundry, drove a car,


3
  A GAF of 51-60 indicates the patient is experiencing moderate symptoms and functional
limitations. DSM-IV-TR at 34. A GAF of 61-70 indicates mild symptoms and some difficulties
in functioning. Id.
                                            9
could leave the house by herself, went shopping, could handle money and finances,

and spent time with family outside of the home. (R. 225-27). Plaintiff also

reported she enjoyed cooking and baking and went to water aerobics and yoga

twice a week; she reported yoga and aerobics improved her mood "significantly."

(R. 392-93).    During her consultative examination with Dr. Waltz, Plaintiff

reported driving, cooking, cleaning, and doing laundry. (R. 401). Dr. Waltz also

noted Plaintiff's report that her typical day involved staying home, taking walks, or

going to the YMCA. (Id.).

      A.     Opinions of Treating Physicians

      Absent a showing of good cause to the contrary, the opinion of a claimant's

treating physician is entitled to substantial or considerable weight.       Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Failure to articulate the reasons

for giving less weight to the opinion of a treating physician is reversible error. Id.

Good cause exists where a treating physician's opinion: (1) is not supported by the

evidence; (2) is contradicted by the evidence; or (3) is conclusory or inconsistent

with the doctor's own medical records. Phillips, 357 F.3d at 1240-41. While the

ALJ can "reject the opinion of any physician when the evidence supports a

contrary conclusion. . . . The ALJ is required [] to state with particularity the

weight he gives to different medical opinions and the reasons why." McCloud v.

Barnhart, 166 F. App'x 410, 418-19 (11th Cir. 2006) (citing Bloodsworth v.


                                         10
Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983); Sharfarz v. Bowen, 825 F.2d 278,

279 (11th Cir. 1987)). Furthermore, the ALJ must explain why an opinion is

inconsistent with the medical record; he or she cannot simply make a conclusory

pronouncement that the opinion is inconsistent with evidence of record. See Bell v.

Colvin, No. 15-0743, 2016 WL 6609187 at *4 (M.D. Ala. Nov. 7, 2016).

      Plaintiff takes issue with the ALJ's treatment of opinions by her treating

psychiatrist and treating psychologist, Dr. Harvey and Dr. Ross, respectively.

(Doc. 8 at 8-15). As an initial matter, and as noted by the Commissioner, the

record does not include an opinion from Dr. Ross. (See Doc. 10 at 5, n.2). Instead,

the portion of the record the plaintiff cites as Dr. Ross's opinion (R. 454-55)

consists of duplicate pages from one of Dr. Harvey's opinions (R. 273-74). (See

Doc. 8 at 8-9). This confusion may have originated with the ALJ, who also

referred to the duplicative pages as constituting Dr. Ross's opinion. (R. 18). There

is no opinion from Dr. Ross in the record.          Because the ALJ independently

addressed Dr. Harvey's opinion, any error on this basis is harmless. See Graham v.

Apfel, 129 F.3d 1420, 1423 (11th Cir. 1997). Accordingly, further discussion of

the opinions of Plaintiff's treating physicians is limited to Dr. Harvey's opinions.

      On November 18, 2014, Dr. Harvey completed a Mental Health Provider

Report concerning Plaintiff. (R. 447-52). Dr. Harvey reported Plaintiff suffered

from schizoaffective disorder and anxiety and opined she was: (1) mildly impaired


                                          11
in her activities of daily living; (2) markedly impaired in social functioning and

concentration; and (3) extremely impaired in her ability to adapt to stress. (R. 450-

51). On March 8, 2016, Dr. Harvey completed a second Mental Health Provider

Report. (R. 273-75).4 On the 2016 report, Dr. Harvey noted Plaintiff suffered

from schizoaffective disorder and opined she was: (1) mildly impaired in her

activities of daily living; (2) moderately impaired in social functioning and

concentration; and (3) markedly impaired in her ability to adapt to stress. (R. 274).

       Between these two reports, on November 18, 2015, Dr. Harvey completed a

supplemental questionnaire concerning Plaintiff. (R. 445-46). In the supplemental

questionnaire, Dr. Harvey opined Plaintiff suffered: (1) marked restriction in

activities of daily living; and (2) extreme restrictions in social functioning,

concentration, and ability to respond to customary work pressures. (R. 445). Dr.

Harvey opined these impairments would cause Plaintiff: (1) marked limitation in

the ability to understand, carry out, and remember instructions, as well as in the

ability to perform simple tasks in a work setting; and (2) extreme limitation in the

ability to perform repetitive tasks and to respond appropriately to supervision and

coworkers in a work setting. (R. 445-46).

       The ALJ accurately described Dr. Harvey's opinions regarding Plaintiff's

limitations contained in each of the foregoing reports. (R. 15, 17-18). The ALJ

4
 The duplicate of Dr. Harvey's 2016 report is the one misidentified by the ALJ and Plaintiff as
Dr. Ross's opinion. (Compare R. 454-55 with R. 273-74).
                                              12
found Dr. Harvey's opinions were undermined by Plaintiff's activities of daily

living, other medical evidence in the record, and inconsistencies with Dr. Harvey's

own records. (R. 23).

      Regarding inconsistencies between Dr. Harvey's opinions and his own

treatment records, the ALJ's opinion recites Dr. Harvey's May 2014 mental status

exam. (See R. 15). During that exam, Dr. Harvey found Plaintiff to have a

depressed mood and poor insight, but he also noted she: (1) was cooperative; (2)

had fair judgment; (3) demonstrated logical thought processes; and (4) possessed

intact memory, attention, and concentration. (R. 380-81). The ALJ properly found

Dr. Harvey's relatively benign observations undermined his more dire opinions

regarding the level of Plaintiff's restrictions. See Phillips, 357 F.3d at 1240-41.

      The ALJ also noted findings from Dr. Waltz's consultative exam which

contradicted the severe limitations described in Dr. Harvey's opinions. (R. 16-17,

23-24). In particular, Dr. Waltz's exam revealed no memory problems, no loose

associations, and no tangential or circumstantial thinking. (R. 400-01). Dr. Waltz

found Plaintiff's judgment was fair and assessed a GAF of 60. (R. 401). The ALJ

properly found Dr. Harvey's opinions regarding Plaintiff's limitations were

contradictory to the foregoing observations and findings of Dr. Waltz.                See

Phillips, 357 F.3d at 1240-41.




                                          13
       Likewise, the ALJ noted records from other medical providers which do not

support Dr. Harvey's opinions regarding Plaintiff's limitations. (R. 17-18). In

particular, the ALJ discussed April 2015 and April 2016 exams in which Dr.

Ssengoba-Ubogu noted Plaintiff: (1) was "doing well" with changes to her

psychiatric medication; (2) was cooperative; (3) demonstrated appropriate mood

and affect; (4) reported stress but did not complain of psychiatric issues; and (5)

had a stable psychiatric condition. (R. 17; see R. 478, 490, 493). The ALJ did not

err in finding Dr. Ssengoba-Ubogu's treatment records undermine Dr. Harvey's

opinions.5 See Phillips, 357 F.3d at 1240-41; see also Chereza v. Comm'r of Soc.

Sec., 379 F. App'x 934, 940-41 (11th Cir. 2010) (control of mental impairment

with medication constituted substantial evidence of non-severity).

       Regarding activities of daily living, the ALJ found Dr. Harvey's opinion that

Plaintiff had extreme or marked limitations in concentration and/or performing

repetitive tasks was undermined by Plaintiff self-reporting the ability to pay bills,

count change, handle a savings account, and maintain a checkbook. (R. 23-24).

As to Dr. Harvey's opinion that Plaintiff had extreme or marked limitations in

social functions, the ALJ found it was undermined by Plaintiff's self-reported

activities of going to the store, attending Bible Study, visiting with her sister, and


5
  This conclusion is especially true regarding Dr. Ssengoba-Ubogu's April 2016 exam, which
occurred approximately six weeks after Dr. Harvey's most recent opinion, provided on March 8,
2016.
                                             14
attending yoga classes. (Id.). Regarding Dr. Harvey's opinion that Plaintiff faced

extreme limitations in responding appropriately to co-workers or supervisors, the

ALJ noted Plaintiff's earlier function reports did not indicate any problems with

concentration or getting along with others. (R. 23). Additionally, the Plaintiff's

statements regarding her daily routine directly contradict Dr. Harvey's opinion that

she suffered from marked limitations in her daily activities. Plaintiff's statements

regarding her capabilities that contradict Dr. Harvey's opinions provided the ALJ

good cause to discount those opinions. Sarria v. Comm'r of Soc. Sec., 579 F.

App'x 722, 724 (11th Cir. 2014).

      All of the foregoing constitutes proper evidence to support the ALJ's

decision to give less than full weight to Dr. Harvey's opinion.   Accordingly, the

ALJ's decision was supported by substantial evidence and applied the proper legal

standards in this regard.

      B.     Consultative Exam

      After performing a consultative exam, Dr. Waltz opined, in part:

      Ms. Cox has mental impairment present to a moderate to severe
      degree. Her behavior was cooperative. She has no known restriction
      of activities. She has constriction of interests and difficulties relating
      to others due to mental health symptoms. Ms. Cox is able to function
      primarily independently with assistance. Based on the medical
      findings, Ms. Cox's ability to understand, to carry out and to
      remember instructions and to respond appropriately to supervision,
      co-workers and work pressures in a work setting, despite her
      impairments is moderately to severely impaired.


                                         15
(R. 401-02). The ALJ afforded Dr. Waltz's opinion partial weight due to its

inconsistencies with her own clinical findings and the record as a whole. (R. 24).

      Opinions from one-time examiners are not entitled to deference. McSwain v.

Bowen, 814 F.2d 617, 619 (11th Cir. 1987). Accordingly, Dr. Waltz's opinion,

based on her single consultative exam, is not entitled to any particular weight.

Nevertheless, the ALJ did not err in his assessment of Dr. Waltz's opinion. The

inconsistencies with other portions of the medical record, discussed in the

preceding section regarding Dr. Harvey's opinion, apply equally to Dr. Waltz's

opinion and do not warrant further discussion here.

      The ALJ noted Dr. Waltz's conclusion that Plaintiff had adequate attention

and concentration, which is inconsistent with her own clinical findings. (R. 16).

The ALJ also noted Dr. Waltz's report that Plaintiff denied memory problems, as

well as her observations that Plaintiff exhibited: (1) no loose associations or

tangential/circumstantial thinking; (2) fair judgment regarding social, family,

education, and future plans; and (3) a GAF of 60. (Id.). The ALJ did not err in

concluding these observations and findings were internally inconsistent with Dr.

Waltz's opinion of Plaintiff's significant limitations.   For all of the foregoing

reasons, the ALJ did not err in assigning partial weight to Dr. Waltz's opinion.




                                         16
IV.   CONCLUSION

      The ALJ discussed Plaintiff's initial major depressive and psychotic episode

for which she was hospitalized in February 2014. After a longitudinal review of

Plaintiff's medical records following her discharge, the ALJ described her

condition and symptoms as steadily improving. (R. 23). After reviewing the

medical record, the court agrees with this assessment.

      Upon review of the administrative record and considering all of Plaintiff's

arguments, the undersigned finds the Commissioner's decision is supported by

substantial evidence and is in accord with applicable law.       Accordingly, the

Commissioner's decision is due to be affirmed. A separate order will be entered.

      DONE this 26th day of March, 2019.


                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE




                                        17
